People v Knorr (2021 NY Slip Op 03966)





People v Knorr


2021 NY Slip Op 03966


Decided on June 17, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


556 KA 20-01298

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSTEVEN P. KNORR, DEFENDANT-APPELLANT. 


DANIELLE C. WILD, ROCHESTER, FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (KAYLAN PORTER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Monroe County Court (Vincent M. Dinolfo, J.), rendered September 24, 2020. Defendant was resentenced upon a conviction of sexual abuse in the first degree. 
It is hereby ORDERED that the resentence so appealed from is unanimously affirmed.
Memorandum: Defendant was convicted upon his plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [3]). On a prior appeal, we modified the judgment of conviction by vacating the sentence imposed thereon and remitted the matter to County Court for resentencing (People v Knorr, 186 AD3d 1090, 1092 [4th Dept 2020]). Defendant now appeals from the resentence. We affirm.
Assuming, arguendo, that defendant's waiver of the right to appeal is invalid or otherwise does not encompass his challenge to the severity of the resentence (see generally People v Blackwell, 129 AD3d 1690, 1690 [4th Dept 2015], lv denied 26 NY3d 926 [2015]), we nevertheless conclude that the resentence is not unduly harsh or severe.
Entered: June 17, 2021
Mark W. Bennett
Clerk of the Court